


GAME PLAN HOLDINGS, INC.




2014 Stock Option Plan




NOTICE OF STOCK OPTION GRANT







[Optionee Name]

[Optionee Address Line 1]

[Optionee Address Line 2]




You have been granted an option to purchase Common Stock of Game Plan Holdings,
Inc., a Nevada corporation (the "Company"), as follows:




Date of Grant:

  

 

 

 

 

Exercise Price Per Share:

$  

 

 

 

 

Total Number of Shares:

  

 

 

 

 

Total Exercise Price:

$  

 

 

 

 

Type of Option:

  

Shares Incentive Stock Option

 

 

 

 

  

Shares Incentive Stock Option

 

 

 

Expiration Date:

  

 

 

 

 

Vesting Commencement Date:

  

 

 

 

 

Vesting/Exercise

Schedule:

So long as your Continuous Service Status does not terminate, the Shares
underlying this Option shall vest and become exercisable in accordance with the
following schedule: [insert applicable vesting schedule for each optionee].




As used herein, "Change of Control" means (a) a sale of all or substantially all
of the Company's assets; (b) a merger, consolidation or other capital
reorganization or business combination transaction of the Company with or into
another corporation, limited liability company or other entity (other than a
wholly-owned subsidiary of the Company); or (c) the consummation of a
transaction, or series of related transactions, in which any "person" (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
"beneficial owner" (as defined in Rule 13d-3 of the








1




--------------------------------------------------------------------------------




                                    

 

                                                 

                        

          

Exchange Act), directly or indirectly, of all of the Company's then outstanding
voting securities. Notwithstanding the foregoing, a transaction shall not
constitute a Change of Control if its purpose is to (i) change the jurisdiction
of the Company's incorporation, (ii) create a holding company that will be owned
in substantially the same proportions by the persons who hold the Company's
securities immediately before such transaction, or (iii) obtain funding for the
Company in a financing that is approved by the Company's Board. Notwithstanding
the above, if a Change of Control occurs pursuant to which this Option is to be
terminated (in whole or in part) (i.e., not assumed), the vesting and
exercisability of this Option shall accelerate such that this Option shall
become vested and exercisable in full prior to the consummation of the Change of
Control at such time and on such conditions as the Company shall determine.
  The Company shall notify Optionee that this Option will terminate at least 5
days prior to the date on which this Option terminates.

 

 

Termination Period:

You may exercise this Option to the extent vested for 1 month after termination
of your Continuous Service Status except as set out in Section 5 of the Stock
Option Agreement (but in no event later than the Expiration Date).   You are
responsible for keeping track of these exercise periods following the
termination of your Continuous Service Status for any reason. The Company will
not provide further notice of such periods.

 

 

Transferability:

You may not transfer this Option except as set forth in Section 6 of the Stock
Option Agreement.











































[Signature Page Follows]








2




--------------------------------------------------------------------------------




By your signature and the signature of the Company's representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of this Notice and the Game Plan Holdings, Inc. 2014 Stock
Option Plan and Option Agreement, both of which are attached to and made a part
of this Notice.




In addition, you agree and acknowledge that your rights to any Shares underlying
this Option will be earned only as you provide services to the Company over
time, that the grant of this Option is not as consideration for services you
rendered to the Company prior to your date of hire, and that nothing in this
Notice or the attached documents confers upon you any right to continue your
employment or consulting relationship with the Company for any period of time,
nor does it interfere in any way with your right or the Company's right to
terminate that relationship at any time, for any reason, with or without cause.
  Also, to the extent applicable, the Exercise Price Per Share has been set in
good faith compliance with the applicable guidance issued by the IRS under
Section 409A of the Code.   However, there is no guarantee that the IRS will
agree with the valuation, and by signing below, you agree and acknowledge that
the Company, its Board, officers, employees, agents and stockholders shall not
be held liable for any applicable costs, taxes, or penalties associated with
this Option if, in fact, the IRS or any other person (including, without
limitation, a successor corporation or an acquirer in a Change of Control) were
to determine that this Option constitutes deferred compensation under Section
409A of the Code.   You should consult with your own tax advisor concerning the
tax consequences of such a determination by the IRS.   For purposes of this
paragraph, the term "Company" will be interpreted to include any Parent,
Subsidiary or Affiliate.




THE COMPANY:




Game Plan Holdings, Inc.




By: ________________________

                 (Signature)




Name: _____________________

Title: ______________________




OPTIONEE:




___________________________

(PRINT NAME)




___________________________

(Signature)




Address:




___________________________




___________________________




___________________________








3




--------------------------------------------------------------------------------




GAME PLAN HOLDINGS, INC.




2014 Stock Option Plan




STOCK OPTION AGREEMENT







1.         Grant of Option.   Game Plan Holdings, Inc., a Nevada corporation
(the "Company"), hereby grants to the person ("Optionee") named in the Notice of
Stock Option Grant (the "Notice"), an option (the "Option") to purchase the
total number of shares of Common Stock (the "Shares") set forth in the Notice,
at the exercise price per Share set forth in the Notice (the "Exercise Price")
subject to the terms, definitions and provisions of the Game Plan Holdings, Inc.
2014 Stock Option Plan (the "Plan") adopted by the Company, which is
incorporated in this Stock Option Agreement (this "Agreement") by reference.
  Unless otherwise defined in this Agreement, the terms used in this Agreement
or the Notice shall have the meanings defined in the Plan.




2.         Designation of Option.   This Option is intended to be an Incentive
Stock Option as defined in Section 422 of the Code only to the extent so
designated in the Notice, and to the extent it is not so designated or to the
extent this Option does not qualify as an Incentive Stock Option, it is intended
to be a Nonstatutory Stock Option.




Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Option (and all other incentive stock
options granted to Optionee by the Company or any Parent or Subsidiary,
including under other plans) that first become exercisable in any calendar year
have an aggregate fair market value (determined for each Share as of the date of
grant of the option covering such Share) in excess of $100,000, the Shares in
excess of $100,000 shall be treated as subject to a nonstatutory stock option,
in accordance with Section 5(c) of the Plan.




3.         Exercise of Option.   This Option shall be exercisable during its
term in accordance with the Vesting/Exercise Schedule set out in the Notice and
with the provisions of Section 7(c) of the Plan as follows:




(a)        Right to Exercise.




(i)        This Option may not be exercised for a fraction of a share.




(ii)       In the event of Optionee's death, Disability or other termination of
Continuous Service Status, the exercisability of this Option is governed by
Section 5 below, subject to the limitations contained in this Section 3.




(iii)     In no event may this Option be exercised after the Expiration Date set
forth in the Notice.




(b)        Method of Exercise.




(i)        This Option shall be exercisable by execution and delivery of the
Exercise Agreement attached hereto as Exhibit A or of any other form of written
notice approved





1




--------------------------------------------------------------------------------




for such purpose by the Company which shall state Optionee’s election to
exercise this Option, the number of Shares in respect of which this Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan.   Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Company in its discretion to constitute adequate delivery.
  The written notice shall be accompanied by payment of the aggregate Exercise
Price for the purchased Shares.




(ii)       As a condition to the exercise of this Option and as further set
forth in Section 9 of the Plan, Optionee agrees to make adequate provision for
federal, state or other applicable tax, withholding, required deductions or
other payments, if any, which arise upon the grant, vesting or exercise of this
Option, or disposition of Shares, whether by withholding, direct payment to the
Company, or otherwise, as determined by the Company in its sole discretion.




(iii)     The Company is not obligated, and will have no liability for failure,
to issue or deliver any Shares upon exercise of this Option unless such issuance
or delivery would comply with the Applicable Laws, with such compliance
determined by the Company in consultation with its legal counsel.   This Option
may not be exercised if the issuance of such Shares upon such exercise or the
method of payment of consideration for such Shares would constitute a violation
of any Applicable Laws, including any applicable U.S. federal or state
securities laws or any other law or regulation, including any rule under Part
221 of Title 12 of the Code of Federal Regulations as promulgated by the Federal
Reserve Board. As a condition to the exercise of this Option, the Company may
require Optionee to make any representation and warranty to the Company as may
be required by the Applicable Laws. Assuming such compliance, for income tax
purposes the Shares shall be considered transferred to Optionee on the date on
which this Option is exercised with respect to such Shares.




(iv)      Subject to compliance with Applicable Laws, this Option shall be
deemed to be exercised upon receipt by the Company of the appropriate written
notice of exercise accompanied by the Exercise Price and the satisfaction of any
applicable obligations described in Section 3(b)(ii) above.




4.         Method of Payment.   Payment of the Exercise Price shall be by cash
or check or by Cashless Exercise pursuant to which the Optionee delivers an
irrevocable direction to a securities broker (on a form prescribed by the
Company and according to a procedure established by the Company).




5.         Termination of Relationship.   Following the date of termination of
Optionee’s Continuous Service Status for any reason (the "Termination Date"),
Optionee may exercise this Option to the extent then vested only as set forth in
the Notice and this Section 5.   If Optionee does not exercise this Option
within the Termination Period set forth in the Notice or the termination periods
set forth below, this Option shall terminate in its entirety.   In no event, may
any Option be exercised after the Expiration Date of this Option as set forth in
the Notice.




(a)        General Termination.   In the event of termination of Optionee’s
Continuous Service Status other than as a result of Optionee’s Disability or
death or Optionee’s








2




--------------------------------------------------------------------------------




termination for Cause, Optionee may, to the extent Optionee is vested in the
Optioned Stock, exercise this Option during the Termination Period set forth in
the Notice.




(b)        Termination upon Disability of Optionee.   In the event of
termination of Optionee’s Continuous Service Status as a result of Optionee’s
Disability, Optionee may, but only within 6 month(s) following the Termination
Date, exercise this Option to the extent Optionee is vested in the Optioned
Stock.




(c)       Death of Optionee.   In the event of termination of Optionee’s
Continuous Service Status as a result of Optionee’s death, or in the event of
Optionee’s death within 3 month(s) following Optionee’s Termination Date, this
Option may be exercised at any time within 12 month(s) following the Termination
Date, or if later, 12 month(s) following the date of death by any beneficiaries
designated in accordance with Section 15 of the Plan or, if there are no such
beneficiaries, by the Optionee’s estate, or by a person who acquired the right
to exercise the Option by bequest or inheritance, but only to the extent
Optionee is vested in the Optioned Stock.




(d)        Termination for Cause.   In the event of termination of Optionee’s
Continuous Service Status for Cause, this Option (including any vested portion
thereof) shall immediately terminate in its entirety upon first notification to
Optionee of such termination for Cause.   If Optionee’s Continuous Service
Status is suspended pending an investigation of whether Optionee’s Continuous
Service Status will be terminated for Cause, all Optionee’s rights under this
Option, including the right to exercise this Option, shall be suspended during
the investigation period.




6.         Non-Transferability of Option.   This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by him or her.   The
terms of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.




7.         Effect of Agreement.   Optionee acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the Option
terms), and hereby accepts this Option and agrees to be bound by its contractual
terms as set forth herein and in the Plan.   Optionee hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the
Administrator regarding any questions relating to this Option.   In the event of
a conflict between the terms and provisions of the Plan and the terms and
provisions of the Notice and this Agreement, the Plan terms and provisions shall
prevail.




9.         Imposition of Other Requirements.   The Company reserves the right to
impose other requirements on Optionee’s participation in the Plan, on the Option
and on any Award or Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with Applicable Laws
or facilitate the administration of the Plan. Optionee agrees to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.   Furthermore, Optionee acknowledges that the laws of the country in
which Optionee is working at the time of grant, vesting and exercise of the
Option or the sale of Shares received pursuant to this Agreement (including any
rules or regulations governing securities, foreign exchange, tax, labor, or
other matters) may subject Optionee to additional procedural or regulatory
requirements that Optionee is and will be solely responsible for and must
fulfill.





3




--------------------------------------------------------------------------------




10.       Electronic Delivery.   The Company may, in its sole discretion, decide
to deliver any documents related to Optionee’s current or future participation
in the Plan by electronic means or to request Optionee’s consent to participate
in the Plan by electronic means.   Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.




11.       Miscellaneous.




(a)        Governing Law.   The validity, interpretation, construction and
performance of this Agreement, and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the state of California, without
giving effect to principles of conflicts of law.   For purposes of litigating
any dispute that may arise directly or indirectly from this Agreement, the
parties hereby submit and consent to the exclusive jurisdiction of the state of
California and agree that any such litigation shall be conducted only in the
courts of California or the federal courts of the United States located in
California and no other courts.




(b)        Entire Agreement.   This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter herein and
supersedes all prior or contemporaneous discussions, understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof.




(c)        Amendments and Waivers.   No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement.   No delay or failure
to require performance of any provision of this Agreement shall constitute a
waiver of that provision as to that or any other instance.




(d)        Successors and Assigns.   Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
  The Company may assign any of its rights and obligations under this Agreement.
  No other party to this Agreement may assign, whether voluntarily or by
operation of law, any of its rights and obligations under this Agreement, except
with the prior written consent of the Company.




(e)        Notices.   Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed sufficient
when delivered personally or by overnight courier or sent by email, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, addressed to the party to be notified at such party’s address
as set forth on the signature page, as subsequently modified by written notice,
or if no address is specified on the signature page, at the most recent address
set forth in the Company’s books and records.




(f)         Severability.   If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.








4




--------------------------------------------------------------------------------




In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision shall be excluded from
this Agreement, (ii) the balance of the Agreement shall be interpreted as if
such provision were so excluded and (iii) the balance of the Agreement shall be
enforceable in accordance with its terms.




(g)        Construction.   This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.




(h)        Counterparts.   This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.

















































































































5




--------------------------------------------------------------------------------




The parties have executed this Stock Option Agreement as of the date first set
forth above.







THE COMPANY:




Game Plan Holdings, Inc.




By: ________________________

                 (Signature)




Name: _____________________

Title: ______________________




PURCHASER:




___________________________

(PRINT NAME)




___________________________

(Signature)




Address:




___________________________




___________________________




___________________________




Email: _____________________



























































6




--------------------------------------------------------------------------------




EXHIBIT A




Game Plan Holdings, Inc.




2014 Stock Option Plan




EXERCISE AGREEMENT




This Exercise Agreement (this "Agreement") is made as of [date] by and between
Game Plan Holdings, Inc., a Nevada corporation (the "Company"), and,
___________________("Purchaser").   To the extent any capitalized terms used in
this Agreement are not defined, they shall have the meaning ascribed to them in
the Company’s 2014 Stock Option Plan (the "Plan") and the Option Agreement (as
defined below).




1.         Exercise of Option.   Subject to the terms and conditions hereof,
Purchaser hereby elects to exercise his or her option to purchase _____________
shares of the Common Stock (the "Shares") of the Company under and pursuant to
the Plan, the Notice of Stock Option Grant and the Stock Option Agreement
granted (the "Option Agreement").   The purchase price for the Shares shall be $
___________ per Share for a total purchase price of $ ___________. The term
"Shares" refers to the purchased Shares and all securities received in
connection with the Shares pursuant to stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other property to which Purchaser is entitled by reason of
Purchaser’s ownership of the Shares.




2.         Time and Place of Exercise.   The purchase and sale of the Shares
under this Agreement shall occur at the principal office of the Company
simultaneously with the execution and delivery of this Agreement, the payment of
the aggregate exercise price by any method listed in Section 4 of the Option
Agreement, and the satisfaction of any applicable tax, withholding, required
deductions or other payments, all in accordance with the provisions of Section
3(b) of the Option Agreement.   The Company shall issue the Shares to Purchaser
by entering such Shares in Purchaser’s name as of such date in the books and
records of the Company or, if applicable, a duly authorized transfer agent of
the Company, against payment of the exercise price therefor by Purchaser.   The
Company will deliver to Purchaser a stock certificate or, in the case of
uncertificated securities, notice of issuance, for the Shares as soon as
practicable following such date.




3.         Limitations on Transfer.   In addition to any other limitation on
transfer created by Applicable Laws and the Plan, Purchaser shall not assign,
encumber or dispose of any interest in the Shares except in compliance with the
provisions below and Applicable Laws.




4.         Investment and Taxation Representations.   In connection with the
purchase of the Shares, Purchaser represents to the Company the following:














1




--------------------------------------------------------------------------------




(a)       Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares.   Purchaser is
purchasing the Shares for investment for Purchaser’s own account only and not
with a view to, or for resale in connection with, any "distribution" thereof
within the meaning of the Securities Act or under any applicable provision of
state law.   Purchaser does not have any present intention to transfer the
Shares to any other person or entity.




(b)       Purchaser understands that the Shares have not been registered under
the Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed herein.




(c)       Purchaser further acknowledges and understands that the securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available.   Purchaser
further acknowledges and understands that the Company is under no obligation to
register the securities.




(d)       Purchaser is familiar with the provisions of Rule 144, promulgated
under the Securities Act, which, in substance, permits limited public resale of
"restricted securities" acquired, directly or indirectly, from the issuer of the
securities (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions.   Purchaser understands that
the Company provides no assurances as to whether he or she will be able to
resell any or all of the Shares pursuant to Rule 144, which rule requires, among
other things, that the Company be subject to the reporting requirements of the
Exchange Act, that resales of securities take place only after the holder of the
Shares has held the Shares for certain specified time periods, and under certain
circumstances, that resales of securities be limited in volume and take place
only pursuant to brokered transactions.   Notwithstanding this Section 4(d),
Purchaser acknowledges and agrees to the restrictions set forth in Section 4(e)
below.




(e)       Purchaser further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.




(f)        Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
  Purchaser represents that Purchaser has consulted any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any

tax advice.














2




--------------------------------------------------------------------------------




5.         Restrictive Legends and Stop-Transfer Orders.




(a)        Legends.   Any stock certificate or, in the case of uncertificated
securities, notice of issuance, for the Shares shall bear the following legends
(as well as any legends required by the Company or applicable state and federal
corporate and securities laws):




"THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.   NO SUCH SALE OR
DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933."




6.         No Employment Rights.   Nothing in this Agreement shall affect in any
manner whatsoever the right or power of the Company, or a parent, subsidiary or
affiliate of the Company, to terminate Purchaser’s employment or consulting
relationship, for any reason, with or without cause.




7.         Miscellaneous.




(a)        Governing Law.   The validity, interpretation, construction and
performance of this Agreement, and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the state of California, without
giving effect to principles of conflicts of law.   For purposes of litigating
any dispute that may arise directly or indirectly from this Agreement, the
parties hereby submit and consent to the exclusive jurisdiction of the state of
California and agree that any such litigation shall be conducted only in the
courts of California or the federal courts of the United States located in
California and no other courts.




(b)        Entire Agreement.   This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter herein and
supersedes all prior or contemporaneous discussions, understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof.




(c)        Amendments and Waivers.   No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement.   No delay or failure
to require performance of any provision of this Agreement shall constitute a
waiver of that provision as to that or any other instance.




(d)        Successors and Assigns.   Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
  The Company may assign any of its rights and obligations under this Agreement.
  No other party to this Agreement may assign, whether voluntarily or by
operation of law, any of its rights and obligations under this Agreement, except
with the prior written consent of the Company.











3




--------------------------------------------------------------------------------




(e)        Notices.   Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed sufficient
when delivered personally or by overnight courier or sent by email, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, addressed to the party to be notified at such party’s address
as set forth on the signature page, as subsequently modified by written notice,
or if no address is specified on the signature page, at the most recent address
set forth in the Company’s books and records.




(f)         Severability.   If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.




(g)        Construction.   This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.




(h)        Counterparts.   This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.




(i)         Electronic Delivery.   The Company may, in its sole discretion,
decide to deliver any documents related to this Agreement or any notices
required by applicable law or the Company’s Certificate of Incorporation or
Bylaws by email or any other electronic means. Purchaser hereby consents to
receive such documents and notices by such electronic delivery and agrees to
participate through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.



























































4




--------------------------------------------------------------------------------




The parties have executed this Exercise Agreement as of the date first set forth
above.







THE COMPANY:




Game Plan Holdings, Inc.




By: ________________________

                 (Signature)




Name: _____________________

Title: ______________________




PURCHASER:




___________________________

(PRINT NAME)




___________________________

(Signature)




Address:




___________________________




___________________________




___________________________




Email: _____________________
























































5


